Title: From George Washington to the Board of War, 3 August 1779
From: Washington, George
To: Board of War


        
          Gentlemen
          Head Qrs West point Augt 3: 1779
        
        I have the Honor to transmit you the Arrangement of the 11th pensylva. Regiment made by a Board of Field Officers of that line, appointed for the purpose, on which the Board will be pleased to

issue Commissions. I inclose the old arrangement made out by Colo. Hubley—by which the Board will see what alterations have been made. They will be pleased to forward the Commissions to Colo. Hubley. I have the Honor to be with great respect Gentn Yr Most Obedt servant
        
          Go: Washington
        
        
          P.S. Capn Keene of the 11th is to remain for the present with Genl St Clair—as an Aid—The Board will be pleased to send his Commission to Camp.
        
      